******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. ALVIN SLAUGHTER
               (AC 35624)
                 Lavine, Sheldon and Bishop, Js.
          Argued April 7—officially released July 1, 2014

   (Appeal from Superior Court, judicial district of
              Waterbury, Crawford, J.)
  Glenn W. Falk, assigned counsel, for the appellant
(defendant).
  Brett R. Aiello, special deputy assistant state’s attor-
ney, with whom, on the brief, were Maureen Platt,
state’s attorney, and Don E. Therkildsen, Jr., senior
assistant state’s attorney, for the appellee (state).
                          Opinion

   BISHOP, J. The defendant, Alvin Slaughter, appeals
from the judgment of conviction, rendered after a trial
to the court, of two counts of possession of narcotics
with intent to sell in violation of General Statutes §§ 21a-
278 (a) and 21a-277 (a), possession of marijuana with
intent to sell in violation of General Statutes § 21a-277
(b), and possession of an amphetamine-type substance
with intent to sell in violation of § 21a-278 (b).1 On
appeal, the defendant claims that there was insufficient
evidence to sustain his conviction.2 We affirm the judg-
ment of the trial court.
   The following pertinent evidence was adduced at
trial. On the basis of information provided by an infor-
mant, the Waterbury Police Department set up surveil-
lance of the defendant outside of an apartment building
located at 839 North Main Street (apartment). The
neighborhood in which the apartment was located was
known to be a high crime area where significant sales
of illegal drugs took place. During that time, officers
observed the defendant socializing with others at the
billiards hall on the first floor of the apartment building.
From time to time, the defendant left the billiards hall
and ascended an outdoor stairwell, which led directly
to the second floor apartment. On four occasions, the
officers witnessed the defendant exit the apartment
from its rear entrance, walk to a vehicle that had parked
by the curb in front of the apartment building, and have
a brief conversation with the person or persons in the
vehicle.3 On each occasion, the defendant reached into
the vehicle briefly, touched hands with one of the pas-
sengers, and then placed his hands into his pockets
before returning to the apartment. On one of these
occasions, the defendant exited the apartment,
approached the vehicle parked on the street, spoke
briefly with the driver of the vehicle, reentered the
apartment, and then approached the vehicle once more
to conduct what officers believed, from their experi-
ence and training, to be a hand-to-hand sale of illegal
drugs.4 After each meeting between the defendant and
the occupants of vehicles, the defendant returned to
the second floor apartment. On the basis of their obser-
vations, the officers secured a search and seizure war-
rant for the defendant’s person and the second floor
apartment.
   On March 8, 2012, the defendant was stopped while
driving a vehicle owned by Zachary Foster, who also
was being investigated in connection with his involve-
ment in the sale of illegal drugs. The defendant’s girl-
friend, Fateema Brit, was a passenger in the vehicle.
Upon searching the defendant’s person, police discov-
ered a key to the second floor apartment at 839 Main
Street on the same key ring as the car key. Police found
a second key to the apartment in the defendant’s pants
pocket together with $1559 in cash, $1500 of which was
bundled by an elastic band. There were no drugs or
drug paraphernalia found on the defendant’s person,
nor was there any such evidence found in the vehicle.
   Upon executing a search of the apartment, officers
discovered a hole in the wall, which was covered by a
Bob Marley poster. When officers searched the opening
in the wall, they found cocaine, cocaine in freebase
form, marijuana, and ecstasy. The officers also found
paraphernalia including, inter alia, one razor blade with
drug residue, two hundred forty-four heat sealed clear
plastic bags, each containing cocaine freebase, one
black digital scale with drug residue, one clear plastic
bag containing sixty-four tablets of ecstasy, one folded
glassine bag containing heroin, and several plastic bags
containing marijuana. In all, drugs with a street value
of approximately $10,000 to $15,000 were recovered
from the apartment. While searching the apartment,
officers also discovered mail addressed to Brit, who
later admitted that the apartment was hers and that she
lived there. There was testimony at trial, also, that the
defendant had told his probation officer, Julie Papas,
that he occasionally stayed at Brit’s apartment at 839
Main Street.
   The defendant was arrested and charged, by way of
an amended information, with two counts of possession
of narcotics with intent to sell in violation of §§ 21a-
278 (a) and 21a-277 (a), possession of marijuana with
intent to sell in violation of § 21a-277 (b), and possession
of an amphetamine-type substance with intent to sell
in violation of § 21a-278 (b). The defendant waived his
right to a jury trial and proceeded to a trial by the court.
At the conclusion of the trial, the court, Crawford,
J., found the defendant guilty on all four counts and
sentenced him to a total effective term of twelve years
of incarceration, execution suspended after seven
years, and five years of probation. This appeal followed.
   We begin by setting forth the appropriate standard
of review. ‘‘In reviewing the sufficiency of the evidence
to support a criminal conviction we apply a two-part
test. First, we construe the evidence in the light most
favorable to sustaining the [finding of guilt]. Second,
we determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the [finder
of fact] reasonably could have concluded that the cumu-
lative force of the evidence established guilt beyond a
reasonable doubt. . . . In evaluating evidence, the
[finder] of fact is not required to accept as dispositive
those inferences that are consistent with the defen-
dant’s innocence. . . .
   ‘‘While . . . every element [must be] proven beyond
a reasonable doubt in order to find the defendant guilty
of the charged offense, each of the basic and inferred
facts underlying those conclusions need not be proved
beyond a reasonable doubt. . . . If it is reasonable and
logical for the [trier of fact] to conclude that a basic
fact or an inferred fact is true, the [trier of fact] is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt.’’ (Citations omit-
ted; internal quotation marks omitted.) State v. Wil-
liams, 110 Conn. App. 778, 783–84, 956 A.2d 1176, cert.
denied, 289 Conn. 957, 961 A.2d 424 (2008).
   The defendant’s specific claims are governed by the
following legal principles. ‘‘[T]o prove illegal possession
of a narcotic substance, it is necessary to establish that
the defendant knew the character of the substance,
knew of its presence and exercised dominion and con-
trol over it. . . . Where . . . the [narcotics were] not
found on the defendant’s person, the state must proceed
on the theory of constructive possession, that is, posses-
sion without direct physical contact. . . . One factor
that may be considered in determining whether a defen-
dant is in constructive possession of narcotics is
whether he is in possession of the premises where the
narcotics are found. . . . Where the defendant is not
in exclusive possession of the premises where the nar-
cotics are found, it may not be inferred that [the defen-
dant] knew of the presence of the narcotics and had
control of them, unless there are other incriminating
statements or circumstances tending to buttress such
an inference. . . . While mere presence is not enough
to support an inference of dominion or control, where
there are other pieces of evidence tying the defendant
to dominion and control, the [finder of fact is] entitled
to consider the fact of [the defendant’s] presence and
to draw inferences from that presence and the other
circumstances linking [the defendant] to the crime.
. . . [T]he test for illegal possession of drugs is that
the accused must know that the substance in question
is a drug, must know of its presence and exercise domin-
ion and control over it.’’ (Citations omitted; internal
quotation marks omitted.) Id., 785–86.
   Importantly, ‘‘[k]nowledge of the presence of narcot-
ics and control may be proved circumstantially. . . .
Knowledge that drugs are present and under a defen-
dant’s control when found in a defendant’s home or car
is more easily shown, of course, if the defendant has
exclusive possession of the area in which the drugs are
found. The difficult cases, such as the present one, arise
when possession of an area, such as a car or home or
an apartment, is shared with another person or persons.
In situations in which the putative offender is not in
exclusive possession of the premises where the narcot-
ics are found, we may not infer that he or she knew of
the presence of the narcotics or that he or she had
control over them, without incriminating statements
or circumstances to support that inference.’’ (Citation
omitted.) Id., 786–87; see also State v. Nesmith, 24 Conn.
App. 158, 161, 586 A.2d 628, aff’d, 220 Conn. 628, 600
A.2d 780 (1991).
   In the case at hand, the state’s theory of the case was
that the defendant was in constructive, nonexclusive
possession of the illegal drugs and paraphernalia dis-
covered in the second floor apartment. The defendant,
in response, claims that the evidence adduced at trial
was insufficient to support his conviction of possession
of narcotics, marijuana, and an amphetamine-type sub-
stance with intent to sell.5 Specifically, he argues that
the state did not produce sufficient evidence to prove
beyond a reasonable doubt that he possessed the drugs
in question because it did not prove that he had exclu-
sive or constructive possession of the apartment in
which the drugs were discovered and that he did not
have actual knowledge of the presence of the drugs in
the apartment. We are not persuaded by the defendant’s
arguments. Rather, we conclude that the state adduced
sufficient evidence from which the court reasonably
could infer that the defendant had constructive posses-
sion of the drugs through his possession and control
of the apartment, and that the court could infer the
defendant’s knowledge of the presence of the drugs in
the apartment from the observations by the police of
his dealings with the occupants of the vehicles, includ-
ing his frequent trips to and from the apartment in the
course of these transactions.
   In short, we believe that the cumulative evidence
adduced by the state allowed the court to draw a permis-
sible inference concerning the defendant’s knowledge
and control of the drugs in the apartment. The fact that
people other than the defendant, such as Brit, also may
have had access to the apartment does not, in and
of itself, disprove that the defendant possessed those
drugs. See State v. Williams, supra, 110 Conn. App. 789.
Additionally, we are not persuaded by the defendant’s
argument that because the drugs were not in plain sight
in the apartment, the court had an insufficient basis
from which to infer the defendant’s knowledge of the
presence of the illegal substances in the apartment. See,
e.g., State v. Polanco, 69 Conn. App. 169, 177–78, 797
A.2d 523 (2002). In concluding that the defendant had
knowledge of the presence of the drugs in the apart-
ment, the court could fairly look to other incriminating
circumstances regarding the defendant’s behavior and
relationship to the apartment.
  As noted, the state presented evidence that the defen-
dant actively was engaged in selling drugs to customers
who drove up to the front of the apartment in their
vehicles. The state also presented evidence that, in each
such drug sale, the defendant either came out to the
vehicle from the apartment or returned to the apartment
before conducting the sale. On each occasion, the defen-
dant was seen receiving paper currency and putting it
into his pocket after the transaction. At trial, Detective
Richard Innaimo, an experienced detective who has
made hundreds of drug arrests, explained that such
actions were consistent with the behaviors of drug sell-
ers and purchasers. That evidence, together with the
testimony of Detective Thomas Cavanaugh, who had
similar experience and training, concerning the same
transactions, reasonably could have informed the
court’s understanding that the defendant’s actions were
to facilitate the transfer of drugs obtained from the
apartment to the occupants of the vehicles as sales.
The detectives’ conclusions at trial were further sup-
ported by testimony that the neighborhood in which
the apartment was located was known to be a high
crime area in which drug sales took place. See State v.
Barber, 64 Conn. App. 659, 667, 781 A.2d 464 (‘‘[e]vi-
dence demonstrating that the defendant was present in
a known drug trafficking area further suggests an intent
to sell’’ [internal quotation marks omitted]), cert.
denied, 258 Conn. 925, 783 A.2d 1030 (2001).
   As additional circumstantial evidence, the court rea-
sonably could consider that, when the defendant was
arrested, he possessed money bundled in a manner
consistent with the way in which drug dealers carry
cash, even though he had no drugs or drug parapherna-
lia either on his person or in the car he was driving.
On the basis of the detectives’ testimony as to the modus
operandi of drug dealers coupled with the defendant’s
behavior, the court reasonably could have inferred that
the defendant was keeping the drugs he sold in the
apartment rather than on his person or in the car he
drove. And, pointedly, it was reasonable for the court
to infer that he kept his supply of drugs in the apartment
he frequented in the course of his illicit transactions.
   As to the defendant’s claim that the court could not
reasonably conclude that the defendant possessed all
of the drugs discovered behind the Bob Marley poster,
we believe that the court reasonably could infer that
because the drugs were secreted together, the defen-
dant had knowledge of the presence of all of them and,
therefore, that he constructively possessed all the illicit
drugs discovered by the police in the apartment. On
the basis of the cumulative evidence adduced at trial,
the court reasonably could have inferred that the defen-
dant kept the drugs in the apartment and that he
obtained them for sale to occupants of the vehicles
from the apartment, which, by inference, was his base
of operations.
  The defendant argues, in response to the state’s claim
that he was in nonexclusive possession of the apart-
ment, that the state proved only that he had one or
more keys to the apartment and had been seen there
only in the week leading up to the search of his person
and the apartment. In making this argument, however,
the defendant ignores additional telling evidence
regarding his relationship to the apartment. As noted,
when officers stopped the defendant and searched his
person, they discovered two keys to the apartment in
which they later found illegal drugs. See State v. Goo-
drum, 39 Conn. App. 526, 533–34, 665 A.2d 159 (‘‘[t]he
defendant had keys to [the] apartment when he was
arrested, indicating the defendant’s access to the apart-
ment and exercise of control over its contents’’), cert.
denied, 235 Conn. 929, 667 A.2d 554 (1995). In addition,
Papas testified that the defendant had notified her that
he sometimes stayed at Brit’s apartment. And, of course,
the testimony of the police officers conducting surveil-
lance supported a reasonable inference that the defen-
dant had unimpeded access to the apartment. Although
Brit was a lessee of the apartment and admittedly lived
there, there is no evidence to support a belief that she
knew of the presence of drugs in the apartment. Addi-
tionally, the state offered no evidence suggestive of
Brit’s involvement in the sale of illicit drugs.
    Although the evidence of the defendant’s culpability
is circumstantial, we note that ‘‘[i]n the review process,
the probative force of the evidence is not diminished
if it consists in whole or part of evidence that is circum-
stantial rather than direct.’’ State v. Boykin, 27 Conn.
App. 558, 563, 609 A.2d 242, cert. denied, 223 Conn. 905,
610 A.2d 179 (1992). On the basis of the cumulative
evidence presented at trial, and assessing the evidence
in the light most favorable to sustaining the judgment,
we conclude that the court reasonably could have found
that the defendant was in possession of the illicit drugs
discovered in the apartment and that he possessed these
drugs with the intent to sell them.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The court also found that the defendant had violated his probation. That
finding, however, is not the subject of this appeal.
   2
     The defendant also argued that the court failed to ensure that he had
knowingly, intelligently, and voluntarily waived his right to a jury trial.
Because the defendant later withdrew this claim, we do not address it in
this opinion.
   3
     Although the record is not completely clear, the evidence adduced at
trial appears to indicate that there were two separate entrances into the
second floor apartment. The door from which police observed the defendant
entering and exiting was at the top of the stairs on the second floor and
led directly into the kitchen of the apartment.
   4
     The police officers were permitted to testify on the basis of their experi-
ence and training that the defendant’s behavior and that of the vehicles’
occupants typified the behavior of those engaged in drug transactions. For
example, at trial, Detective Richard Innaimo testified that drug dealers
typically use other people’s homes and vehicles to avoid having a license
plate or address traced back to them. Innaimo further stated that on the basis
of his training and experience in the field, he believed that the defendant’s
behavior was indicative of selling drugs. Similarly, Detective Thomas Cavan-
augh, who conducted surveillance of the defendant alongside Innaimo, testi-
fied that he believed that the defendant’s actions were consistent with that
of a drug dealer.
   5
     On appeal, the defendant does not challenge the sufficiency of the evi-
dence adduced at trial with respect to whether he had the intent to sell
narcotics. That is, the defendant does not argue that the quantity of drugs
seized from the apartment would support a finding that they were there
only for personal use. By implication, the defendant concedes that the
evidence of a substantial quantity of various drugs would support the infer-
ence that the drugs were there for sale.